The State files an earnest and persuasive motion for rehearing, insisting that under no phase of the case could appellant be entitled to have submitted to the jury more than imperfect self-defense. We have again gone over the facts in the light of the able motion. We are unable to escape the force of the proposition that under the testimony there was a jury question raised which the court had no right to take from them. Appellant introduced witnesses who testified that deceased had the reputation of being a dangerous and violent man; that deceased had threatened him; that he had been informed by many people that deceased was going to kill him; that deceased had shot at and injured other people while in the apparent discharge of his duty as an officer. He further testified that on the occasion in question deceased came to his, appellant's, home, and entered without knocking, or in any other customary manner indicating his presence, and that deceased had a drawn pistol in his hand at the time. In this latter testimony appellant was corroborated by his wife who said that she was in her home just prior to the killing and heard a light step as of some one walking to the door and into the house; that she looked and saw deceased with a pistol in his hand; that she looked at the door and saw another man standing there with a pistol in his hand. There seems no question of the fact that deceased did enter the home of appellant on said occasion with a drawn pistol in his hand. Such entry is to say the least unusual for one other than an occupant of the building, and unusual for an officer occupied only in the discharge of his duty, and we feel ourselves *Page 338 
unable to say that under these facts any court has the right to take to itself the decision of the question as to whether one who is the owner and proprietor of the house thus entered, and who has been informed that the party entering in going to kill him, and who sees said party with a pistol in his hand, is not entitled to have a jury pass upon whether these facts justified him in believing his life in danger and believing the party slain had done something indicating his present intention to execute the threats so made. Conceding the presence of liquor in appellant's garage, this but made him a presumptive violator of the law, a presumption which could be rebutted and overcome by testimony, which facts would have to be told the jury if he were on trial charged with being such violator of the law forbidding possession of intoxicating liquor. We seriously doubt whether this would deprive him of the right to defend his person or home against an unlawful invasion. While one in possession of a lawful search warrant has the right of ultimate entry and ultimate search as against refusal of permission to enter, or refusal to permit to search, we know of no rule of law or decision which authorizes an entry without notification or attempted notification to the occupants, or without and aside from the usual formalities precedent to the entry into the premises of another by one who is neither a resident nor occupant of such house. As far as this record shows the officer did not knock, and did not in anywise indicate that he had a search warrant. He did not have it in his hand, nor did he say anything regarding it to appellant's wife. He entered appellant's house, came into the room, with a drawn pistol in his hand. Whatever a jury might think of this under appropriate instructions, we find ourselves unable to get away from the conclusion that these facts gave to appellant the right to have his theory of self-defense submitted to the jury. Appellant not only excepted to the charge of the court for its failure to submit self-defense, but presented a number of special charges, some of which appear to present with sufficient accuracy the applicable theories of such self-defense as at least to call the court's attention to the necessity for the submission of the issue.
The State's motion for rehearing will be overruled.
Overruled. *Page 339